ON PETITION FOR REHEARING.
The Riverside Metal Company and the other munition creditors collectively have petitioned for a rehearing. "Fletcher" moves for a more explicit declaration as to whether their claims in the amount allowed by the trial court or the figures, $75,000 and $20,000, in our opinion should be taken by the receiver as the basis for payment.
Each of the above petitioners seeks to resubmit, and they have reargued, many of the questions presented and decided in our original opinion. Upon a reconsideration of those questions, we deem it sufficient to say that we are still satisfied with our former conclusions.
Counsel for the "munition creditors" also assert that some contention has arisen between claimants over the distribution of the residue of Fund No. 3. This notice of discord, further evidenced by the "Fletcher" motion, seems to be caused largely by the figures in the last paragraph of our opinion, in which we held that the creditors should be reclassified. The figures *Page 706 
so used by us were for convenience and to identify certain claims in preference to the figures showing actual allowances made by the trial court. They were not used with any intention of changing or modifying the findings or judgment of that court as to the amount due the creditors severally. We fail to see any substantial reason for the alleged dispute, when it must be remembered that the judgment of the trial court fixing these allowances was in no manner criticized or challenged by any of the parties, either individually or collectively, to this appeal. This court was concerned only in the classification of creditors with respect to priority in the payment of their claims, and not in the various amounts thus severally allowed. The findings and judgment of the court below pertaining to the allowance of claims should be followed by the receiver, except as hereafter noted, and not the figures used in our opinion for the purpose of identifying claims.
The "munition creditors" seem inclined to place a construction upon the last paragraph of our original opinion which would give them priority of payment over general creditors. This insistence is sustainable only upon the theory that they had an equitable lien. We held otherwise. They are general creditors and should be classified as such. So that our ruling to reclassify "the creditors at bar" amounted to an order for a reclassification of them in accordance with the opinion, which gave certain of these creditors priority in the payment of their claims, based upon the several allowances so adjudicated by the trial court out of Funds Nos. 2 and 3. After applying such credits, any balance remaining in favor of either of these creditors must be regarded as a general claim, and be so considered in the pro rata distribution of the assets of the insolvent estate among the general creditors. Hence, our *Page 707 
classification 3 corresponds to classification 5 of the court below, with the above designated additions.
For the benefit of the receiver and all others concerned, it may be well for us to call attention to the comments in our original opinion relative to the trial court's classification 3 — indorsers of government notes — from which it appears that all creditors thus classified have no enforceable claim against either the company or the receiver.
All petitions for a rehearing are denied. Motion sustained to the extent indicated above.